Citation Nr: 0632784	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota



THE ISSUE

Entitlement to a separate 10 percent rating for the service-
connected tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from March 1960 to 
February 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the RO that 
granted service connection for tinnitus and assigned a 10 
percent evaluation, effective on October 18, 2001.  

The Board notes that the May 2004 Statement of the Case 
characterized this matter as whether there was clear and 
unmistakable error (CUE) in the April 2002 rating decision 
for failing to grant separate 10 percent evaluations for 
tinnitus in each ear.  

Since this appeal stems from an initial rating decision, 
which granted service connection for bilateral tinnitus and 
assigned an initial 10 percent schedular rating, there is no 
final adverse RO decision that could be subject to a CUE 
attack.  See Link v. West, 12 Vet. App. 39, 45 (1998); Best 
v. Brown, 10 Vet. App. 322, 325 (1997).  



FINDING OF FACT

The veteran is already receiving a rating of 10 percent 
assignable for service-connected tinnitus under applicable 
regulatory criteria.  



CONCLUSION OF LAW

There is no legal basis for the assignment of a separate 
evaluation of 10 percent for the service-connected tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87 including 
Diagnostic Code 6260 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case are not in dispute.  In a rating 
decision dated in April 2002, service connection for tinnitus 
was granted, and a 10 percent evaluation was assigned 
effective on October 18, 2001.  

A statement received by VA on behalf of the veteran in 
January 2003 is construed as a notice of disagreement to the 
failure to assign separate 10 percent evaluations for 
tinnitus in each ear.  A Statement of the Case was issued in 
May 2004, and the veteran timely appealed.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective on June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10-
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  

The specific claims affected by the stay essentially included 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent was sought.  

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 
19, 2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  

Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent 
evaluation for tinnitus.  

Therefore, the veteran's claim for a separate 10 percent 
rating for his service-connected tinnitus must be denied 
under both the new and old versions of the regulation.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

Because the claim is being denied as a matter of law, no 
further development under VCAA or previously existing law is 
warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).  



ORDER

The claim for a separate 10 percent rating for the service-
connected tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


